DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been presented for examination based on the application filed on 4/1/2020.
Claims 1-3,5-11,13-15 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20160224693 A1 by Maisonneuve; Richard.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20160224693 A1 by Maisonneuve; Richard., in view of US PGPUB No. US 20120154399 A1 by Munkberg; Jacob et al..
Claim(s) 12 &16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20160224693 A1 by Maisonneuve; Richard., in view of US PGPUB No. 20200207024  by MORRIS; RACHAEL KATHLEEN et al..
This action is made Non-Final.
Specification
The use of the term PIXAR, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
---- This page is left blank after this line ----



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5-11,13-15 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20160224693 A1 by Maisonneuve; Richard.
Regarding Claims 1, 13 and 19
Maisonneuve teaches a method (Claim 1) / a non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations comprising (Claim 19)  (Maisonneuve: Fig.4 elements 1030, 1040, 1020, 1010 & [0046]-[0048]  ) / a system  (Maisonneuve : Fig. 4) (Claim 13) comprising: a non-transitory storage medium having instructions of a computer aided design program stored thereon (Maisonneuve: Fig.4 elements 1030, 1040, 1020) ; and one or more data processing apparatus able to run the instructions of the computer aided design program to perform operations specified by the instructions of the computer aided design program to cause the one or more data processing apparatus  to (Maisonneuve : Fig.4 element 1010 & [0046]-[0048]): receiving, by a computer aided design program, input to modify a control mesh of a subdivision surface model of a subdivision surface (Maisonneuve: [0030]-[0033] Fig. 6 & S20 as input to perform engraving on the subdivision surface as deformation map shown in [0079], [0030] "... The subdivision surface represents the 3D modeled object. The method also comprises defining S20, by the user, a 2D image and a location for engraving the 2D image on the subdivision surface. ...", [0010] "... The deformation map includes displacement vectors provided for positions of the result of performing the mesh-to-NURBS-surface conversion algorithm to the base mesh....", base mesh as the subdivision surface; [0074]-[0077] specifically detailing step S20), the subdivision surface model comprising a topological control structure that tracks relationships between respective portions of the control mesh of the subdivision surface and stored NURBS surfaces  (Maisonneuve : [0053] tracking relationship as mesh-to-NURBS-surface algorithm where the base mesh is transformed in a set of NURBS elementary surfaces/patches that approximate the subdivision surface associated to the base mesh; Also see [0121] "... Each base mesh face in the deformation area can be linked to two NURBS patches:...") representing a limit surface of the subdivision surface (Maisonneuve: [0053] limit surface is equivalent to NURBS elementary surfaces/patches representing the subdivision surface) , and a subdivision surface data structure comprising the stored NURBS surfaces representing the limit surface (Maisonneuve: [0077] "... The system may thus associate faces of the base mesh and/or NURBS patches to the location. Indeed, the predetermined conversion algorithm associates faces of the base mesh to resulting NURBS patches...." faces of the base mesh as limit surface interchangeable with NURBS patches indicate they are mapped), wherein the stored NURBS surfaces have associated history procedures comprising one or more geometric modifications of at least one of the stored NURBS surfaces (Maisonneuve: [0075]  "... The defining S20 thus corresponds to the setting of a feature, in a feature-based CAD system, and/or the setting of a historical design operation, i.e. a node in a history tree of a history-based CAD system, such systems being known per se...." [0096] "... [0096] The whole process of the example is fully automatic and can be stored as an “engraving” feature in the data structure of a history based CAD system...") ; modifying, by the computer aided design program, the control mesh in accordance with the input to form a modified control mesh (Maisonneuve: [0079] "... In short, the deformation map is a function that specifies a 3D motion of positions of the subdivision surface (and thus positions of the underlying NURBS patches, such as control points thereof, and/or positions on the faces of the base mesh)),...") ; obtaining, by the computer aided design program, an updated limit surface from the modified control mesh (Maisonneuve: [0077] as above mapping the face of base mesh updated in view deformation map and updating the equivalent NURBS patch) ; finding, by the computer aided design program, at least one modified NURBS surface in the stored NURBS surfaces in accordance with one or more of the relationships tracked by the topological control structure (Maisonneuve: Fig.6 & [0084]-[0087] as identifying which control points related to NUMBS are modified; See S32 process) , the at least one modified NURBS surface having a replacement NURBS surface in the updated limit surface (Maisonneuve: [0090]-[0094]) ; for each of the at least one modified NURBS surface, updating, by the computer aided design program, the at least one modified NURBS surface in the stored NURBS surfaces with the replacement NURBS surface (Maisonneuve: Fig.6 S36, Fig.7 [0089]-[0097]) ; applying, by the computer aided design program, at least one of the one or more geometric modifications to the at least one modified NURBS surface in the stored NURBS surfaces (Maisonneuve: Fig.6 S34-S32-S36 process detailed in Fig.7 [0089]-[0097])) ; and processing, by the computer aided design program, the stored NURBS surfaces (Maisonneuve: Fig.7) , at least one of which has been updated by the input to modify the control mesh of the subdivision surface model, for output by a physical device (Maisonneuve: [0123]-[0126] Fig.19-26 shows the final result of deformation of the control mesh associated with NURBS) .
Regarding Claim 2
Maisonneuve teaches receiving additional input  (Maisonneuve : Fig.7 2D image input) to modify the at least one modified NURBS surface  (Maisonneuve : Fig.7 NURBS Surface S0) in the stored NURBS surfaces; modifying the at least one modified NURBS surface in the stored NURBS surfaces in accordance with the additional input (Maisonneuve: Fig.7 NURBS surface S5 and S4 with control point deviation leading to engraved NURBS surface S1); and updating the associated history procedures with one or more additional geometric modifications corresponding to the additional input (Maisonneuve: [0095]-[0097] as easy and fast design changes of the NURBS surfaces based on history based CAD) .
Regarding Claims 3, 14 & 20
Maisonneuve teaches wherein obtaining the updated limit surface from the modified control mesh comprises: calling an adaptive subdivision surface program using the modified control mesh to produce output patches (Maisonneuve: [0051] "... The subdivision algorithm may be any known subdivision algorithm, such as the Catmull-Clark subdivision algorithm in the case of a quad mesh, or the Loop subdivision algorithm in the case of a triangular mesh...." as the  adaptive subdivision surface program; [0052]); and processing the output patches produced by the adaptive subdivision surface program to produce the stored NURBS surfaces (Maisonneuve: [0052] "... As widely known, for the purpose of practicability, the subdivision surface is actually not determined by the system. Instead, the system determines an approximation thereof under the form of a set of parametric patches, typically NURBS (e.g. Bézier) surface patches....").
Regarding Claims 5, 15 & 21
Maisonneuve teaches wherein the computer aided design program comprises a direct modelling surfacer system having associated NURBS modelling tools (Maisonneuve: [0050]-[0053]) , a data model for the direct modelling surfacer system with NURBS surfaces as a native data type (Maisonneuve: [0051] "... Indeed, the base mesh is the underlying mesh in the data defining the geometry of the 3D modeled object. In other words, the geometry of the object is represented by the mesh. More specifically and as widely known, the base mesh is conceptually associated to a subdivision algorithm...."; [0037]"... In this case, the data defining a modeled object comprise data allowing the representation of the modeled object. A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. Lines, edges, or surfaces may be represented in various manners, e.g. non-uniform rational B-splines (NURBS)...." [0059]) , and a history system that uses the associated history procedures to apply geometric modifications to the stored NURBS surfaces using the direct modelling surfacer system (Maisonneuve: [0075] [0096]) ; and wherein the data model is extended to include a subdivision surface data type comprising a group node containing the stored NURBS surfaces representing the limit surface (Maisonneuve: Fig.7 [0092] "... Perform base mesh computations by using the initial base mesh B.sub.0 and the 2D image. This provides NURBS surfaces S.sub.4 and S.sub.5. Surface S.sub.4 is the local unchanged shape and surface S.sub.5 is the local engraved shape....").
Regarding Claim 6
Maisonneuve teaches wherein the group node having the subdivision surface data type comprises an associated attribute containing the control mesh of the subdivision surface and the topological control structure (Maisonneuve: Fig.7 [0092] "... Perform base mesh computations by using the initial base mesh B.sub.0 and the 2D image. This provides NURBS surfaces S.sub.4 and S.sub.5. Surface S.sub.4 is the local unchanged shape and surface S.sub.5 is the local engraved shape...."[0093] "... [0093] 3. From NURBS surfaces S.sub.4 and S.sub.5, compute control points deviations...." showing the control points (mesh) associated with NURBS s.sub.4 and S.sub.5 forming the topological structure, each NURB curve is the tensor product of two NUBS curves itself (see [0068])).
Regarding Claims 7, 17 & 22
Maisonneuve teaches  finding at least one deleted NURBS surface in the stored NURBS surfaces in accordance with one or more of the relationships tracked by the topological control structure and the updated limit surface (Maisonneuve: [0072]"... [0072] It is noted that the predetermined conversion algorithm may comprise refinements (e.g. ulterior processing) that locally modify or erase the NURBS structure (possibly according to a local specificity of the base mesh or to a specification added to the base mesh). These include for example smoothening of portions as in U.S. Pat. No. 7,952,575 B2, or definition of character lines as in US 2013293541 A1...." delete as erasing the NURBS) ; for each of the at least one deleted NURBS surface, removing the deleted NURBS surface from the group node containing the stored NURBS surfaces and updating the relationships in the topological control structure  (Maisonneuve: [0072] "... Nevertheless, the surface consists in the end (for at least 90%—if not 100%—of its area) in NURBS. It is noted that the method forms itself such a refinement...." this is understood as updating the design after;) ; finding at least one created NURBS surface in the updated limit surface that, in accordance with one or more of the relationships tracked by the topological control structure, does not have a corresponding NURBS surface in the stored NURBS surfaces (Maisonneuve: Fig.7 & [0092] see addition of NURB S.Sub.4 and S.sub.5 ) ; and for each of the at least one created NURBS surface, adding the created NURBS surface to the group node containing the stored NURBS surfaces and updating the relationships in the topological control structure (Maisonneuve: Fig.7 & [0092]).
Regarding Claim 8
Maisonneuve teaches wherein the computer aided design program comprises two or more programs that operate cooperatively on two or more separate computer processors (Maisonneuve: [0036] as Combination of different systems CAD, CAM, PDM, PLM and objects in their respective systems; See [0036]-[0043]) .
Regarding Claims 9, 18 & 23
Maisonneuve teaches wherein the physical device comprises a display device, and processing the stored NURBS surfaces for output comprises rendering at least a portion of the stored NURBS surfaces to the display device (Maisonneuve: Fig.19 & [0123]).
Regarding Claim 10
Maisonneuve teaches wherein the physical device comprises a permanent storage device, and processing the stored NURBS surfaces for output comprises rendering at least a portion of the stored NURBS surfaces to an output document stored in the permanent storage device (Maisonneuve: [0034][0074] storage, [0037] of NURBS surface data; rendering would be like saving a PDF file of Fig.19) .
Regarding Claim 11
Maisonneuve teaches wherein the physical device comprises a digital projector, and processing the stored NURBS surfaces for output comprises rendering at least a portion of the stored NURBS surfaces to an animation document for the digital projector (Maisonneuve: [0047] showing video stored in Video RAM 1100, Fig.22 shows an animation such as in GUI of an Display [0045][0075][0076]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20160224693 A1 by Maisonneuve; Richard., in view of US PGPUB No. US 20120154399 A1 by Munkberg; Jacob et al..
Regarding Claim 4
Maisonneuve teaches wherein the adaptive subdivision surface program is an open source adaptive subdivision surface program (Maisonneuve: [0051] "... The subdivision algorithm may be any known subdivision algorithm, such as the Catmull-Clark subdivision algorithm in the case of a quad mesh, or the Loop subdivision algorithm in the case of a triangular mesh...." as the  adaptive subdivision surface program; [0052]), and the output patches produced by the open source adaptive subdivision surface program comprise  (Maisonneuve: [0052] "... As widely known, for the purpose of practicability, the subdivision surface is actually not determined by the system. Instead, the system determines an approximation thereof under the form of a set of parametric patches, typically NURBS (e.g. Bézier) surface patches....").
Maisonneuve does not explicitly teach bi-cubic Bezier patches.
Munkberg teaches the output patches produced by the open source adaptive subdivision surface program comprise bi-cubic Bezier patches  (Munkberg: [0020] "... [0020] Collections of bi-cubic Bezier patches are popular rendering primitives for smooth surfaces. Known algorithms may be used for translating Catmull-Clark subdivision surfaces to collections of such parametric patches, while faithfully approximating the limit surface of the recursive subdivision process....").
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Munkberg to Maisonneuve. The motivation to combine would have been that bi-cubic Bezier of Munkberg are well known parametric patches generated with Catmull-Clark subdivision surfaces (like the one used in the Maisonneuve: [0051]). Further motivation to combine would be that Maisonneuve and Munkberg are analogous art to the instant claim in the field of adaptive subdivision surface program for CAD meshes (Munkberg: [0020]; Maisonneuve: [0052]).
---- This page is left blank after this line ----


Claim(s) 12 &16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20160224693 A1 by Maisonneuve; Richard., in view of US PGPUB No. 20200207024  by MORRIS; RACHAEL KATHLEEN et al..
 Regarding Claims 12 & 16
Teaching of Maisonneuve are shown in parent claim 1. Maisonneuve teaches generating NURBS (Maisonneuve: Fig.7) and using it for Computer aided Manufacturing (CAM) & Computer-Aided Engineering (CAE) (Maisonneuve: [0041]-[0042]) 
Maisonneuve does not explicitly teach wherein the physical device comprises one or more computer- controlled manufacturing systems comprise an additive manufacturing machine or a subtractive manufacturing machine, and processing the stored NURBS surfaces for output comprises: generating toolpath specifications for the additive manufacturing machine or the subtractive manufacturing machine using at least a portion of the stored NURBS surfaces; and manufacturing at least a portion of a physical structure corresponding to the subdivision surface model with the additive manufacturing machine or the subtractive manufacturing machine using the toolpath specifications generated for the additive manufacturing machine or the subtractive manufacturing machine.
Morris teaches wherein the physical device comprises one or more computer- controlled manufacturing systems comprise an additive manufacturing machine or a subtractive manufacturing machine (Morris: Abstract "... The method may further include selectively sequencing the plurality of NURBS curves to generate a tool path based on the analysis, and causing the additive manufacturing machine to discharge a path of composite material along the tool path...." [0010]) , and processing the stored NURBS surfaces for output comprises: generating toolpath specifications for the additive manufacturing machine or the subtractive manufacturing machine using at least a portion of the stored NURBS surfaces  (Morris: Abstract [0010] [0022] Fig.1-3, 11 ) ; and manufacturing at least a portion of a physical structure corresponding to the subdivision surface model with the additive manufacturing machine or the subtractive manufacturing machine using the toolpath specifications generated for the additive manufacturing machine or the subtractive manufacturing machine (Morris: Abstract; [0044]).
Motivation to combine  is similar to as provided in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Morris to Maisonneuve where Morris complements the use of NURBS based design to be actually used is a specific CAM application, such as additive manufacturing (Maisonneuve: [0040]-[0041] Morris: Abstract). Further motivation to combine would have been that Maisonneuve and Morris are analogous art to the claimed limitation in the field of CAM which has industrial applicability (Morris: [0044], [0055]-[0058] disclosing Industrial Applicability of NURBS based design in manufacturing composite structures).
---- This page is left blank after this line ----


Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, December 2, 2022